DETAILED ACTION

This Office action is in response to papers submitted on 8 September 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on January 6, 2021, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 1 in paragraph [0002] of the specification, information of related applications is stated.  The status of the parent application needs to be updated since the parent has since been issued a Patent.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US Patent Application No.
17/014065
US Patent Serial No.
10,770,918 B2
1. An apparatus for providing load disaggregation, remote monitoring, and
controlling a plurality of loads, the apparatus comprising:
a universal embedded metering and control system (UEMCS) including,
a main device engine;
a communication module coupled to the main device engine;
a multiplexer coupled to the main device engine;
a plurality of current sensors coupled to the multiplexer; and
at least one voltage sensor coupled to the main device engine; and
a universal storage and renewable energy interface (USREI) coupled to at
least one of the plurality of current sensors, the USREI configured to
be coupleable to at least one renewable energy source and configured
to provide energy output by the at least one renewable energy source to
the UEMCS for output to at least one of the plurality of loads.
1. An apparatus for providing load disaggregation, remote monitoring, and controlling a plurality of loads, the apparatus comprising: a universal embedded metering and control system (UEMCS) including, a main device engine; a communication module coupled to the main device engine; a plurality of current sensors; a multiplexer coupled 
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11. A power distribution apparatus, comprising: a conductive bus coupleable to a power grid;
a power meter and control device coupled to the conductive bus;
a voltage sensor coupled between the conductive bus and the power meter and
control device;
a plurality of current sensors coupled to the conductive bus;
at least one universal control and safety module coupled to at least one of the
plurality of current sensors and coupleable to a load of the power
distribution apparatus; and
a universal storage and renewable energy interface coupled to at least one of the plurality of current sensors and further connected to at least one
renewable energy source.
11. A power distribution apparatus, comprising: a conductive bus coupleable to a power grid; a power meter and control device coupled to the conductive bus; a voltage sensor coupled between the conductive bus and the power meter and control device, plurality of current sensors and further connected to at least one renewable energy source.
12
12
13
13


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. US 10,770,918 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the added limitations further describing the multiplexer and the voltage sensor.  The differences have been stricken out in the above table for claims 1 and 11.  All other claims are the same.

Claim Interpretation
The claims, including all limitations – independent and dependent, have been given the broadest reasonable analysis in view of the disclosure; however, due to the vast amount of deficiencies, as aforementioned, in the instant claims and specification the Examiner has interpreted the instant invention as follows: A control system including a computer means, a communication means, a multiplexer and current/voltage sensors together with a storage and renewable energy interface are configured to provide energy output from a renewable energy source to one or more loads to provide energy to the loads.  Based upon this interpretation, the claims are treated as best can be understood by the Examiner in applying the prior arts to teach and/or fairly suggest the limitations of the instant invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0211748 A1 to Mohammad et al. in view of US Patent No. US 7,844,370 B2 to Pollack et al. and further in view of US Patent Application Publication No. US 2016/0226760 A1 to Liljenstolpe et al..
The prior art invention of Mohammad et al. (herein after referred to as “Mohammad”) teaches of an energy harvesting system for harvesting electrical energy from the environment for feeding a load.  In doing so, the published reference of prior art teaches and/or fairly suggests the limitations of the instant invention as follows.  While Mohammad teaches the functionality of the instant invention as claimed, the reference falls short of specifically teaching the components of the instant invention as recited in the instant claims.  However, the patented prior art of Pollack et al. (herein after referred to as “Pollack”) identifies the components as stated herewith.
Regarding claim 1, an apparatus for providing load disaggregation, remote monitoring, and controlling a plurality of loads, the apparatus comprising:
a universal embedded metering and control system (UEMCS) including, 
a main device engine – taught by Pollack as the flow control center in column 5 at lines 25 et seq.;
a communication module coupled to the main device engine – taught by Pollack as the communicative network in column 5 at lines 28-30; 
a multiplexer coupled to the main device engine – taught by Mohammad in paragraph [0079] as the multiplexer; 
a plurality of current sensors coupled to the multiplexer – taught as the switching control logic in paragraph [0079] and particularly stated in column 6 at line 9 where the power is being metered or sensed and in column 14 at lines 20-22 where the inclusion of current and voltage sensors is indicated in Pollack; and 
at least one voltage sensor coupled to the main device engine – taught by Mohammad in paragraph [0079] as the voltage sensor and in column 14 at lines 20-22 where the inclusion of current and voltage sensors is indicated in Pollack; and 
a universal storage and renewable energy interface (USREI) coupled to at least one of the plurality of current sensors, the USREI configured to be coupleable to at least one renewable energy source and configured to provide energy output by the at least one renewable energy source to the UEMCS for output to at least one of the plurality of loads – taught by Mohammad in paragraphs [0072] and [0079] where energy is collected from the harvesters and stored and then distributed to a load.
It would have been obvious to one of ordinary skill in the art to have combined the inventions of Mohammad and Pollack since they are both analogous in the same field of endeavor to more specifically indicate the elements used in collecting energy produced by renewable sources for storage and then distributing the energy based upon need; as this is the object of both of the inventions of prior art.
In claim 2 each of the plurality of current sensors is configured to correspond to a particular load of a plurality of loads coupled to the apparatus is recited.  This element is taught by Pollack in column 14 at lines 12-22.
As per claim 3 the UEMCS is configured to receive operation information from the plurality of current sensors and from the at least one voltage sensor, and to perform a load control operation by the main device engine based on the received operation information is claimed.  Pollack addresses this aspect of the control system in column 14 at lines 39-42.
Claim 4 is directed to the main device engine being configured to compare a measured energy output of the at least one renewable energy source to a power set point and to perform a renewable energy source operation according to the comparison.  Mohammad teaches this element of the instant invention in paragraphs [0074] and [0079]-[0081]. 
In consideration of claim 5 the renewable energy source operation comprises at least one of increasing or decreasing energy output by the at least one renewable energy source is claimed.  Mohammad teaches this in paragraph [0081]. 
Regarding claim 6, the renewable energy source operation comprises publishing a renewable energy source deficiency notification is recited.  Pollack teaches this limitation in column 7 at lines 51-57.
In claim 7 the communication module is configured to communicate with a device external to the UEMCS and to receive at least one set of firmware data from the device external to the UEMCS is stated.  Pollack explains this aspect in column 10 at lines 4-7.
As per claim 10 the main device engine is configured to cause at least a portion of energy generated by the at least one renewable energy source to be transmitted to a power grid coupled to the apparatus.  Pollack teaches this element in column 2 at lines 47-49.
Claim 11 is directed to a power distribution apparatus, comprising: 
a conductive bus coupleable to a power grid – see Fig. 1 of Pollack;
a power meter and control device coupled to the conductive bus – see Fig. 5 of Pollack; 
a voltage sensor coupled between the conductive bus and the power meter and control device – taught in col. 24,lines 20-22 of Pollack;
a plurality of current sensors coupled to the conductive bus - taught in col. 24,lines 20-22 of Pollack;
at least one universal control and safety module coupled to at least one of the plurality of current sensors and coupleable to a load of the power distribution apparatus – col. 14, lines 39-40 of Pollack; and
a universal storage and renewable energy interface coupled to at least one of the plurality of current sensors and further connected to at least one renewable energy source – col. 14, lines 39-40 of Pollack.
Additionally, the configuration of the power distribution apparatus is depicted in Figs. 1-6 in the reference by Pollack.  The drawings are explained in column 4, lines 27-46 and column 5, line 25 et seq.
In consideration of claim 12, the power distribution apparatus is configured to be coupleable to an existing power distribution panel.  Pollack shows this feature in Fig. 1.
Regarding claim 13, wherein the power distribution apparatus includes a breaker processing engine configured to receive a control signal and to perform at least one circuit breaking operation responsive to the control signal, wherein the power distribution apparatus is configured to operate as a replacement to an existing power distribution panel.  Pollack addresses this limitation in column 4 at lines 47-52 and in column 20, beginning at line 56.
In claim 14, a method for providing load disaggregation, remote monitoring, and controlling a plurality of loads in a system coupled to at least one renewable energy source and a power grid, the method is claimed as comprising:
obtaining a current maximum power value associated with a plurality of loads coupled to the system and state of charge information relating to at least one power storage device – taught by Pollack in column 5 at lines 24-57 and in column 10, lines 8-20;
determining a power set point for the power grid;
setting one or more power values associated with at least one of the plurality of loads and the at least one power storage device – both the determining and setting steps taught in column 10 at lines 21-64 of Pollack;
determining whether excess power is currently being received from the at least one renewable energy source; and
adjusting a power output level of the at least one renewable energy source when it is determined that excess power is currently being received from the at least one renewable energy source – both the determining and adjusting steps taught in column 21, line 6 onwards.
As per claim 15, the method continues with
comparing a state of charge value of the at least one power storage device after determining that excess power is currently being received from the at least one renewable energy source; and
selectively providing charging power to the at least one power storage device when the state of charge value is below a predetermined threshold.
These steps are taught by Pollack in column 21 beginning at line 6 and by Mohammad in paragraph [0074]. 
Claim16 further comprises determining whether insufficient power is currently being received from the at least one renewable energy source; and
selectively transmitting power from the at least one power storage device when it is determined that insufficient power is currently being received from the at least one renewable energy source.  Pollack addresses these steps in column 21, line 6 et seq.
In consideration of claim 17, wherein the selectively transmitting power from the at least one power storage device comprises first obtaining a current state of charge value of the at least one power storage device, and transmitting power from the at least one power storage device when the current state of charge value exceeds a predetermined threshold is claimed.  Pollack teaches this in column 18, line 6 et seq.
Regarding claim 18 providing at least a portion of the excess power to the power grid when it is determined that excess power is currently being received from the at least one renewable energy source is recited.  Pollack describes this step in column 2 at lines 47-49.
In claim 19, selectively providing at least a portion of power stored by the at least one power storage device to the power grid is stated.  Pollack teaches this in column 21 beginning at line 6.
As per claim 20, the steps of 
sorting a list of rules according to a rule priority associated with each rule of the list of rules, at least one of the rules relating to at least one of providing load disaggregation, remote monitoring, or controlling a plurality of loads;
selecting a current rule of the sorted list of rules;
determining whether a condition associated with the current rule is satisfied;
selectively determining whether action associated with the current rule may be performed without violating a higher priority rule of the list of rules;
selectively determining whether a partial action may be taken when it is determined that the action associated with the current rule may not be performed without violating the higher priority rule;
selectively performing at least one of the action associated with the current rule or the partial action; and
selecting a next rule of the sorted list of rules for determining whether a condition associated with the next rule is satisfied.
Pollack teaches the claimed “list of rules” as the list of available resources and priorities as explained beginning at line 57 in column 11.  The explanation includes the steps as claimed and recited above in detail.
	Furthermore, the reference of prior art to Liljenstolpe et al. as indicated above is cited to complement the prior art inventions of Mohammad and Pollack.  Since both teach of systems and methods of aggregation while the instant claims state the intended use of disaggregation.  Liljenstolpe teaches the application of both aggregation and disaggregation to control a load in processing data in a network comprising a plurality of autonomous systems.  It would have been obvious to one of ordinary skill in the art to have combined the teachings of Liljenstolpe with that of Mohammad and Pollack to enable a more efficient and well-run management of the systems.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0211748 A1 to Mohammad et al. in view of US Patent No. US 7,844,370 B2 to Pollack et al. and further in view of US Patent Application Publication No. US 2016/0226760 A1 to Liljenstolpe et al..
As per claim 9, the at least one set of firmware data contains firmware update data associated with at least one of the main device engine and the communication module, and wherein the at least a portion of the at least one set of firmware data contains a downgraded firmware is claimed.  Due to the lack of sufficient correspondence, the use and purpose of the claimed limitations of this claim is not clear and definite.  Furthermore, a statement of desired result where a limitation has no support within the claim language itself is not proper and is indefinite.  Thus, no art rejection has been applied.  See In re Steele, 49 CCPA 1295, 134 USPQ 292 (1962).  When the dependent claims are read in light of the independent claims, the Examiner cannot determine the metes and bounds of the claim language.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0211748 A1 to Mohammad et al. in view of US Patent No. US 7,844,370 B2 to Pollack et al. and further in view of US Patent Application Publication No. US 2016/0226760 A1 to Liljenstolpe et al., as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2017/0104331 A1 to Thornton et al..
Claim 8 claims the at least one set of firmware data contains firmware update data associated with at least one of the main device engine and the communication module, and wherein the at least a portion of the at least one set of firmware data contains an updated firmware.  Although Mohammad and Pollack teach of the structural and functional aspects of the instant invention, they do not address the updating of the firmware specifically as claimed.  For this reason, the prior art of Thornton, et al. (herein after referred to as “Thornton”) is introduced.  In paragraph [0080], Thornton explains the updating of the firmware in the method and system of allocation of energy resources wherein the operating system performs functions of controlling components, validating memory, monitoring communications and updating firmware. It would have been obvious to one of ordinary skill in the art to have updated the firmware as done by Thornton in the systems and methods of Mohammad and Pollack so as to ensure a well-run and efficient system.
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 20170104331 A1		Thornton et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        August 24, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119